                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION
 PIPELINE PRODUCTIONS, INC.,                       )
 MICHAEL EDMONDSON, BRETT                          )
 MOSIMAN, PLT, LLC, MIDWEST                        )
 PRODUCTION SERVICES, LLC,                         )
                                                   )      Case No. 4:20-00130-CV-RK
                               Plaintiffs,         )
                                                   )
                      v.                           )
                                                   )
 S&A PIZZA, INC., JEFFREY "STRETCH"                )
 RUMANER, CROSSROADS LIVE, LLC,                    )
 MAMMOTH, INC., JOSH FORTIER,                      )
 JOSH HUNT,                                        )
                                                   )
                               Defendants.         )
              ORDER ON MOTIONS FOR CONTEMPT AND SANCTIONS
       Before the Court are motions for contempt (Doc. 80) and sanctions (Doc. 83). The Court
held a hearing on July 8, 2020 (Doc. 88, minute entry). After careful considerations, and after the
discussions held as noted on the record, the motions are DENIED.
       IT IS SO ORDERED.



                                           s/ Roseann A. Ketchmark
                                       ROSEANN A. KETCHMARK, JUDGE
                                       UNITED STATES DISTRICT COURT

  DATED: July 8, 2020




          Case 4:20-cv-00130-RK Document 89 Filed 07/08/20 Page 1 of 1
